Fourth Court of Appeals
                              San Antonio, Texas
                                    JUDGMENT
                                  No. 04-19-00048-CR

                                 Antonio NUNEZ, Jr.,
                                      Appellant

                                           v.

                                 The STATE of Texas,
                                       Appellee

               From the 227th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2017CR3502
                   The Honorable Laura Lee Parker, Judge Presiding

         BEFORE JUSTICE CHAPA, JUSTICE RIOS, AND JUSTICE WATKINS

    In accordance with this court’s opinion of this date, this appeal is PERMANENTLY
ABATED.

      SIGNED June 19, 2019.


                                            _________________________________
                                            Luz Elena D. Chapa, Justice